Name: Commission Regulation (EEC) No 1001/91 of 23 April 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 91 Official Journal of the European Communities No L 104/33 COMMISSION REGULATION (EEC) No 1001/91 of 23 April 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 952/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 985/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto . 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year, for colza, rape and sunflower seed shall be confirmed or replaced with effect from 24 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 24 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 2 OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 101 , 22. 4. 1991 , p. 43 . O OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 81 , 28 . 3 . 1991 , p. 62. 8 OJ No L 102, 23 . 4. 1991 , p. 20 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 104/34 Official Journal of the European Communities 24. 4 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0  4th period 8 0 ¢ 5th period 9 (') 1 . Gross aids (ECU) : |  Spain 0,000 0,000 0,000 9,483 9,553 9,553  Portugal 26,861 25,949 25,919 16,453 16,523 16,523  Other Member States 18,891 18,979 18,949 9,483 9,553 9,553 2. Final aids : Seed harvested and processed in : l  Federal Republic of Germany (DM) 44,47 44,68 44,61 22,32 22,49 22,49  Netherlands (Fl) 50,11 50,34 50,26 25,15 25,34 25,34  BLEU (Bfrs/Lfrs) 917,28 921,55 920,09 460,46 463,86 463,86  France (FF) 149,16 149,85 149,61 74,87 75,43 75,43  Denmark (Dkr) 169,64 170,43 170,16 85,16 85,78 85,78  Ireland ( £ Irl) 16,601 16,678 16,652 8,333 8,395 8,394  United Kingdom ( £) 14,516 14,583 14,559 7,124 7,180 7,158 '  Italy (Lit) 33 276 33 431 33 378 16 704 16 827 16 752  Greece (Dr) 3 707,69 3 707,36 3 668,38 1 370,66 1 388,88 1 276,67  Spain (Pta) 0,00 0,00 0,00 1 583,24 1 593,47 1 575,57  Portugal (Esc) 5 462,17 5 481,22 5 475,09 3 511,87 3 526,18 3 486,53 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 0 5th period 9 (') 1 . Gross aids (ECU) : \\  Spain 0,000 0,000 0,000 11,983 12,053 12,053  Portugal 28,361 28,449 28,419 18,953 19,023 19,023  Other Member States 21,391 21,479 , 21,449 11,983 12,053 12,053 2 . Final aids .: Seed harvested and processed in :  Federal Republic of Germany (DM) 50,3$ 50,57 50,49 28,21 28,37 28,37  Netherlands (Fl) 56,74 56,97 56,89 31,79 31,97 31,97 -r BLEU (Bfrs/Lfrs) 1 038,67 1 042,94 1 041,48 581,85 585,25 585,25  France (FF) 168,90 169,59 169,35 94,61 95,17 95,17  Denmark (Dkr) 192,09 192,88 192,61 107,61 108,23 108,23  Ireland ( £ Irl) 18,798 18,875 18,849 10,530 10,592 10,590  United Kingdom ( £) 16,465 16,531 . 16,508 9,073 9,129 9,107  Italy (Lit) 37 679 37 834 37 781 21 107 . 21 231 21 155  Greece (Dr) 4 264,96 4 264,62 4 225,64 1 927,92 1 946,14 1 833,93  Spain (Pta) 10,11 24,66 18,64 1 965,48 1 975,71 1 957,81  Portugal (Esc) 5 983,86 6 002,91 5 996,78 4 033,56 4 047,87 4 008,22 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 24 . 4. 91 Official Journal of the European Communities No L 104/35 ANNEX III Aids to sunflower Seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 0 1 . Gross aids (ECU) :  Spain 29,220 28,485 28,485 28,485 22,365  Portugal 38,171 37,455 37,455 37,455 29,481  Other Member States 25,931 25,215 25,215 25,215 17,241 2 . Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany \ \ Il (DM) 61,05 59,36 59,36 59,36 40,59  Netherlands (Fl) 68,78 66,88 66,88 66,88 45,73  BLEU (Bfrs/Lfrs) 1 259,11 1 224,35 1 224,35 1 224,35 837,16  France (FF) 204,74 199,09 199,09 199,09 136,13  Denmark (Dkr) 232,86 226,43 226,43 226,43 154,82  Ireland ( £ Irl) 22,788 22,158 22,158 22,158 15,151  United Kingdom ( £) 20,001 19,429 19,429 19,429 13,153  Italy (Lit) 45 676 44 415 44 415 44 415 30 369  Greece (Dr) 5 269,48 5 061,47 5 028,09 4 991,32 3 048,03  Portugal (Esc) 8 028,94 7 884,01 7 884,01 7 879,03 6 233,41 (b) Seed harvested in Spain and \ \ processed : l l  in Spain (Pta) 4 580,44 4 475,31 4 473,83 4 467,76 3 560,64  in another Member State (Pta) 4 640,30 4 538,01 4 536,56 4 530,65 3 634,16 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ; - the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2' (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,062830 2,061040 2,059430 2,057990 2,057990 2,054700 Fl 2,323570 2,321740 2,319950 2,318520 2,318520 2,314080 Bfrs/Lfrs 42,428300 42,391300 42,353700 42,329000 42,329000 42,229100 FF 6,969980 6,965080 6,960160 6,955610 6,955610 6,941750 Dkr 7,908610 7,908180 7,906340 7,904840 7,904840 7,901430 £Irl 0,772003 0,772260 0,773021 0,773568 0,773568 0,775926 £ 0,689966 0,691035 0,692030 0,69280! ' 0,692801 0,694400 Lit 1 530,66 1 532,39 1 534,24 1 535,59 1 535,59 1 541,62 Dr 223,87100 225,94600 227,93800 230,13200 230,13200 235,82200 Esc 179,70400 179,97500 180,32800 180,88400 180,88400 182,69100 Pta 127,24400 127,62400 127,95400 128,25500 128,25500 129,00700